Citation Nr: 1409293	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  11-12 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to nonservice-connected special monthly pension for the month of February 2009 for accrued benefits purposes.


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran was a member of the United States Naval Reserve during World War II and had active duty from May 1943 to July 1944.  The appellant claims as her surviving daughter.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 decision of the RO that denied the appellant's claim for accrued benefits based on the fact that VA did not owe the Veteran any money at the time of her death.    

There is a Virtual VA electronic claims folder associated with this appeal with relevant documents which have been printed out and associated with the claims folder.


FINDINGS OF FACT

1. By way of a February 2006 rating decision, the Veteran was awarded nonservice-connected special monthly pension based on the need for aid and attendance.  

2. The appellant filed a claim for accrued benefits in October 2009 after the Veteran died on February [redacted], 2009, for medical expenses incurred in that month.

3. To the extent that nonservice-connected special monthly pension benefits were paid through the month of January 2009, no benefits were payable for February 2009, the month in which Veteran died.  


CONCLUSION OF LAW

As no nonservice-connected special monthly pension benefits were due and unpaid for the month of the Veteran's death on February [redacted], 2009, the appellant's claim for accrued benefits must be denied as a matter of law.  38 U.S.C.A. §§ 101, 5121 (West 2002); 38 C.F.R. §§ 3.57, 3.356, 3.1000 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

In some cases, however, VCAA need not be considered because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002). See also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).  

This is such a case.  As will be discussed, the facts are not in dispute; instead, resolution of the claims is wholly dependent on interpretation of the applicable laws and regulations pertaining to accrued benefits, in particular the definition of "child."  VCAA is therefore inapplicable and need not be considered in this case.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 5-2004 (June 23, 2004).

Periodic monetary benefits to which a veteran was entitled at the time of death, under existing ratings or decisions, or based on evidence in the file at the date of death (i.e., accrued benefits) are to be paid on the death of the veteran to the first listed survivor of the following: surviving spouse, children (in equal shares), and dependent parents.  In all other cases, only so much of the accrued benefit may be paid as may be necessary to reimburse the person who bore the expense of last sickness or burial.  38 U.S.C.A. § 5121(a)(2); 38 C.F.R. § 3.1000(a)(1).

A veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision in order for a survivor to be entitled to accrued benefits.  See Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).  Applications for accrued benefits must be filed within one year after the date of death.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).

The Veteran here died on February [redacted], 2009.  At the time of her death, there was no claim pending for VA benefits.  

Prior to her death, the Veteran was receiving nonservice-connected special monthly pension benefits at the aid and attendance rate based on having no dependents.  She was informed that payments would be made at the beginning of each month for the prior month.  Thus, the last check that the Veteran was entitled to receive was for her pension benefits for the month of January 2009.  VA did not pay her pension for February of 2009 because she died in that month.

In October 2009, the appellant filed her claim for accrued benefits to cover the cost of medical expenses that were incurred for the period beginning on February 2, 2009 to February [redacted], 2009.  She reported having incurred over $1,000 of medical expenses towards her mother's care prior to her death and believed that these expenses should have been covered by the Veteran's pension award, at least in part.

However, as pension benefits were not payable for the period of about two weeks prior to the Veteran's death in February 2009 by law, the appellant's claim for accrued benefits lacks legal merit.  

The Board reviewed the appellant's arguments that she should be entitlement to compensation for the amount she spent on her mother's care prior to her death in early February.  The Board is sympathetic to these arguments; however, the law and regulations that apply to veterans' claims are controlling in this case.  38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. §§ 19.5, 20.101(a) (2013).  
.

ORDER

The claim for nonservice-connected special monthly pension benefits for medical expenses incurred in February 2009 for accrued benefits purposes must be denied.  


____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


